                                            1

                                            2

                                            3

                                            4

                                            5

                                            6

                                            7

                                            8                                 IN THE UNITED STATES DISTRICT COURT

                                            9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

                                           10

                                           11   UNITED STATES OF AMERICA,                                  Case No. 2:18-CR-00238-JAM
                                           12                    Plaintiff,                                ORDER GRANTING WAIVER OF
                                                                                                           DEFENDANT'S PRESENCE
               S ACRAMENTO , C ALIFORNIA




                                           13           v.
B ARTH D ALY LLP
                   A TTORNEYS A T L AW




                                           14   TIARRA JACKSON,
                                           15                    Defendants.

                                           16
                                                        Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, Tiarra
                                           17
                                                Jackson’s waiver of appearance is hereby approved.
                                           18

                                           19

                                           20

                                           21
                                                Dated: 2/28/2019
                                           22
                                                                                                    /s/ John A. Mendez_____________
                                           23                                                       Honorable John A. Mendez
                                                                                                    United States District Court Judge
                                           24

                                           25

                                           26

                                           27

                                           28
                                                {00027664}
                                                [PROPOSED] ORDER GRANTING WAIVER OF DEFENDANT'S PRESENCE                          [Case No. 2:18-CR-00238-JAM]
